Benton, J.,
dissenting.
Fifteen months elapsed from the preliminary hearing until Arnold’s trial. Under the circumstances of this case, neither the time from the nolle prosequi to the reindictment nor the time from the reindictment to trial should be excluded from the computation of time for purposes of the speedy trial statute. Because the trial was not commenced within the nine month period mandated by Code § 19.2-243, the conviction should be reversed and the indictments should be dismissed.
On October 3, 1991, a judge of the general district court found probable cause. The original indictment was issued on November 26, 1991. Following the initial scheduling of the trial for December 16, 1991, Arnold concurred in a continuance of the trial to March 4, 1992. Over Arnold’s objection, the trial judge granted two continuances requested by the Commonwealth and scheduled the trial for June 4, 1992, and then for June 24, 1992.
On June 24, 1992, the trial did not occur. When the trial commenced in January of 1993, Arnold’s counsel represented to the trial judge that on June 23, 1992, the day before the trial was to occur, the Commonwealth’s attorney left a message at his office “advising that the case would not be tried the next day.” The trial judge responded, “I, simply, don’t recall” why the trial did not occur. The record contains no order or explanation for the failure to hold the trial on June 24, 1992. In the absence of any order or explanation by the trial judge, this Court can only conclude that the trial was continued generally without a specified date and without any reason. Such a circumstance is not chargeable to Arnold. See Woodward v. Commonwealth, 214 Va. 495, 499, 201 S.E.2d 785, 788 (1974).
Six days following the scheduled trial date, the trial judge entered “an order of nolle prosequi” upon motion of the Commonwealth. The Commonwealth failed to give notice to Arnold that a nolle prosequi request would be made. Moreover, in the absence of notice to Arnold and in Arnold’s absence, the trial judge en*226tered the order. The record contains no explanation for either the failure to give Arnold notice or the necessity to enter the order without notice to Arnold.
Although Code § 19.2-265.3 grants the trial judge discretionary authority to enter a nolle prosequi, the statute requires a showing of “good cause.” The record, however, does not establish that the Commonwealth made such a showing. The Commonwealth did not file a written motion in which reasons were cited for granting a nolle prosequi. Furthermore, the record does not contain any indication that a hearing was held when the trial judge entered the order of nolle prosequi. The order merely states, in pertinent part, that “[o]n motion of the Attorney for the Commonwealth, and for good cause shown, an order of nolle prosequi is entered in this case.”
On the morning of the trial, six and a half months after the nolle prosequi was entered, the Commonwealth’s Attorney gave the following reason for seeking the order of nolle prosequi:
There was a reason for what occurred; there were several reasons for what occurred.
One continuance, as has been stated, was by agreement; another continuance when Mr. McVey was thought to have suffered, as I recall it, a heart attack, a very serious situation that we could not escape; absence of witness another occasion, and it was just a matter of trying to do our best to try to get the case tried, and being unable to do so, why, we invoked the remedy of nol-pros in order to try to take a fresh start at it.
I don’t know of anything else that we could have done. We did the best that we could, and there is no reason that we had other than reasons that had effect on being able to go forward with our evidence as we knew it to exist, and such being the case we could not under such circumstances present the Commonwealth’s case fairly and fully to the jury.
Being unable to do so, we were compelled to ask for a nol-> pros.
*227The record confirms that the Commonwealth’s Attorney merely wanted a “fresh start.” The record does not reflect that the witness whose absence caused the Commonwealth to seek a continuance on March 4, 1992, had not been found and subpoenaed for the June 24 trial. Moreover, the record affirmatively established that the detective, whose earlier illness was the cause for the June 4 continuance, “returned to work on June 6, 1992, and was not thereafter prevented from attending trial by illness.” The Commonwealth’s need to make a “fresh start” is not sufficient to warrant good cause entry of an order of nolle prosequi.
“[I]nadvertence or dereliction [may not be invoked as reasons] to circumvent the legislative determination of the requirements of a speedy trial.” Woodward, 214 Va. at 499, 201 S.E.2d at 788-89. The failures to conduct the trial on June 24, 1991, and to place on the record reasons for the continuance were inexcusable derelictions, as were the circumstances surrounding the entry of the order of nolle prosequi. Under the circumstances shown on this record, the order of nolle prosequi was merely a grant of a general continuance to allow a fresh start. “Nolle prosequi is no remedy for the Commonwealth’s failure to properly prepare its case.” Battle v. Commonwealth, 12 Va. App. 624, 631 n.2, 406 S.E.2d 195, 198 n.2 (1991). The reason stated for requesting the order reflect an improper motive and demonstrated that the action was calculated for the sole purpose of circumventing the mandate of Code § 19.2-243.
The decision in Presley v. Commonwealth, 2 Va. App. 348, 344 S.E.2d 195 (1986), is inapposite. In that case, the Commonwealth obtained an order of nolle prosequi after the grand jury failed to indict the accused. This Court stated:
The Commonwealth submits that the limitation on prosecution imposed by Code § 19.2-243 no longer applied after the first grand jury failed to find probable cause by returning the indictment “not a true bill,” and furthermore, that it necessarily follows that the nolle prosequi subsequently entered by the Commonwealth was superfluous. We agree with the Commonwealth’s position and affirm the conviction.
Id. at 350, 344 S.E.2d at 196 (emphasis added).
*228The right to a speedy trial is meaningless if the Commonwealth without good cause may voluntarily withdraw a prosecution to obtain a “fresh start,” obtain a reindictment two months later charging the same offense, and start anew the time set by the legislature for a speedy trial. To hold otherwise is to violate the right granted by the legislature to a speedy trial. I dissent.